Citation Nr: 0704238	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  02-00 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 




INTRODUCTION

The veteran had active service from December 1962 to June 
1963.

Initially, the Board of Veterans' Appeals (Board) notes that 
in September 2004, the Board denied the issue of entitlement 
to service connection for hepatitis C.  Thereafter, the 
veteran appealed the Board's September 2004 decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which, pursuant to a Joint Motion to Vacate and Remand filed 
in August 2005, vacated the Board's decision.  For the 
reasons stated more fully below, the Board has concluded that 
further development is now necessary in this matter.


REMAND

In examining the Joint Motion to Vacate and Remand, the Board 
notes that the parties to the Joint Motion concluded that the 
Board's September 2004 decision was deficient in several 
respects.  In addition, the veteran's representative has 
indicated in January 2007 written argument in support of the 
claim that she wants the claim on appeal remanded for the 
RO's review of this argument and for compliance with the 
August 2005 Joint Motion to Vacate and Remand.  

With respect to the deficiencies noted by the parties to the 
Joint Motion, after indicating that the Board's decision 
failed to adequately address the benefit-of-the-doubt 
doctrine, the parties further agreed that VA violated its 
duty to assist the veteran when it failed to request known 
medical records for which the veteran had provided a signed 
consent form, and when it did not provide an examination 
adequate for rating purposes.  More specifically, the parties 
noted that records were potentially in the possession of the 
Naval Station San Diego Brig that would substantiate that the 
veteran received a blood transfusion at this facility, and 
that there was no indication that VA had ever requested these 
records.  In her January 2007 written argument in support of 
her claim, the veteran's representative further asserted that 
the records request should specifically include brig 
personnel records from May 3, 1963 to May 19, 1963; brig 
hearing records (i.e. non-judicial punishment (NJP) hearings 
for breaking the Brig's plate glass and wire mesh window); 
any daily reports of incidents that might have been recorded 
by the San Diego Naval Brig; Tapes and/or transcripts of any 
hearings/NJPs; medical records, including, but not limited to 
nurses'/doctors' notes, progress notes, blood bank dispensary 
notes, Brig sick bay records, from the San Diego Brig's 
Medical Dispensary (an entity separate to the Balboa 
Hospital/San Diego Naval Hospital); and any and all records 
from the San Diego Brig for the period of May 3, 1963 to May 
19, 1963.

The parties also found that a March 2003 VA etiological 
examination was deficient because it was conducted before VA 
requested the above-noted records and did not address the 
favorable medical nexus opinions of record at the time of the 
examination.  It was also found to be deficient because 
certain diagnostic testing had not been completed as 
requested by the Board in December 2002, that the examiner 
did not review all of the veteran's history of risk factors 
associated with hepatitis, and the examiner did not 
specifically render an opinion as to whether it was "at 
least as likely as not" that the veteran contracted 
hepatitis during his military service.  

Finally, the parties to the Joint Motion determined that 
further notice was also necessary under the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005) (VCAA).  As a result of the 
nexus opinions that had been submitted on behalf of the 
veteran, the parties decided that appellant was now entitled 
to be notified of the information and evidence not previously 
submitted that was necessary to substantiate the claim, and 
that he should have been specifically advised that the nexus 
opinions submitted thus far were insufficient in the eyes of 
VA to substantiate his claim.  

Accordingly, the case is REMANDED to the regional office (RO) 
via the Appeals Management Center (AMC), in Washington, DC 
for the following action:

1.  Provide the appellant with a new 
VCAA notice letter as to his claim, 
noting the evidence necessary to 
substantiate the claim, that the nexus 
opinions submitted by the veteran thus 
far were insufficient to substantiate 
the claim, and the respective 
obligations of VA and the veteran in 
obtaining such evidence.  The appellant 
should also be asked to provide any 
evidence in his possession that 
pertains to his claims and advised of 
the bases for assigning ratings and 
effective dates.

2.  Appropriate steps should be taken 
to obtain any records for the veteran 
in the possession of the Naval Station 
San Diego Brig.  Efforts to obtain 
these records should continue unless it 
is concluded that they do not exist or 
that further efforts to obtain them 
would be futile.  See 38 C.F.R. 
§ 3.159(c)(2) (2006).  The records 
request should specifically include 
brig personnel records from May 3, 1963 
to May 19, 1963; brig hearing records 
(i.e. non-judicial punishment (NJP) 
hearings for breaking the Brig's plate 
glass and wire mesh window); any daily 
reports of incidents that might have 
been recorded by the San Diego Naval 
Brig; Tapes and/or transcripts of any 
hearings/NJPs; medical records, 
including, but not limited to 
nurses'/doctors' notes, progress notes, 
blood bank dispensary notes, Brig sick 
bay records, from the San Diego Brig's 
Medical Dispensary (an entity separate 
to the Balboa Hospital/San Diego Naval 
Hospital); and any and all records from 
the San Diego Brig for the period of 
May 3, 1963 to May 19, 1963.  If no 
records can be obtained, the RO must 
provide notice to the appellant through 
his attorney of the inability to obtain 
the records.

3.  After the records in item number 1 
are obtained, it is determined that 
they do not exist, or it is determined 
that further efforts to obtain them 
would be futile, the veteran should be 
afforded with a new examination to 
determine the etiology of his hepatitis 
C.  All indicated studies should be 
performed, to include enzyme 
immunoassay (EIA) and recombinant 
immuoblot assay (RIBA-2) testing.  The 
claims file should be made available to 
the examiner for review in connection 
with the examination.  If hepatitis C 
is found to be present, the examiner 
should thoroughly review the veteran's 
history of risk factors associated with 
hepatitis (prior to, during, and after 
service), such as shared razors or air 
gun inoculations during service, and 
render an opinion as to whether it is 
at least as likely as not that he 
contracted hepatitis during his 
service.  The examiner should provide a 
complete rationale with respect to his 
or her opinion, specifically addressing 
all nexus opinions already of record.

4.  After pursuing any additional 
development deemed appropriate, the claim 
for service connection for hepatitis C 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case and given the opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



